Citation Nr: 1104947	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-31 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to reimbursement for unauthorized medical 
expenses incurred from March 28, 2006 through April 10, 2006.

2.  Entitlement to reimbursement for unauthorized medical 
expenses incurred from April 10, 2006 through April 27, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had unverified active military service from June 1965 
to July 1970.

These matters come before the Board of Veterans' Appeals (Board) 
from July 2006, August 2006, and November 2006 determinations of 
the Department of Veterans Affairs (VA) Medical Center (MC) in 
Wichita, Kansas.  

In May 2010, the Veteran and a witness testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

The  issue of entitlement to reimbursement for 
unauthorized medical expenses incurred from April 30, 2006 
through May 18, 2006 has been raised by the record (See 
August 2009 statement by the Veteran), but does not appear 
to have been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran was treated at W.N. Hospital from March 28, 2006 
through April 10, 2006.

2.  The Veteran was treated at O.L.L. Rehabilitation Hospital 
from April 10, 2006 through April 27, 2006.

3.  The evidence of record does not establish that the Veteran's 
condition at the time of his treatment was emergent in nature.

4.  The Veteran was covered by Medicare, part A, at the time of 
his treatment.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred from March 28, 
2006 to April 10, 2006, are not met.  38 U.S.C.A. §§ 1725, 1728, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 
(2010).

2.  The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred from April 10, 
2006 to April 27, 2006, are not met.  38 U.S.C.A. §§ 1725, 1728, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, and 3.159 (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In VA correspondence dated in July 2006, August 2006, November 
2006, and July 2009, VA notified the Veteran that he would need 
to submit evidence tending to show that VA facilities were not 
feasibly available or that he attempted to use VA facilities 
without success.  The notice also informed him of his and VA's 
duties to obtain evidence.  The correspondence did not provide 
notice to the Veteran of all of the specific elements necessary 
for payment under U.S.C.A. § 1725 or § 1728 prior to the denial 
of his claims.  The Board, however, finds no prejudice to the 
Veteran in this regard, as the matters were readjudicated 
thereafter.  In addition, as the evidence reflects that the 
Veteran is not service-connected for any disability, 
reimbursement is not warranted under § 1728, and notice of the 
those required elements would serve no useful purpose . See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 
2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been served.").  
In order for the court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  The Board 
also notes that the Veteran is represented by an accredited 
service organization during his appeal.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006). 

Duty to assist

With regard to the duty to assist, the claims file contains 
private hospitalization records from March 2006 through April 
2006, the statements of the Veteran, and the statements of D.B., 
to include their testimony at a Board hearing.  The Board 


has carefully reviewed the statements and records and concludes 
that there is no outstanding evidence with respect to the 
Veteran's claims which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  

Legal criteria 

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).

38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse Veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a Veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a service-
connected disability, (C) for any disability of a Veteran who has 
a total disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical. 38 
C.F.R. § 17.120.  All three of these statutory requirements must 
be met before payment may be authorized.  Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).
With respect to whether or not an emergency existed, 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 do not provide a definition of when 
an emergency exists.  An emergency has been noted to be "a 
sudden, generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994) (citing Webster's New World Dictionary, Third 
College Edition 444 (1988)).

38 U.S.C.A. § 1725, Veterans Millennium Health Care and Benefits 
Act

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those Veterans who are 
active Department health-care participants who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-17.1008 (2010).

To be eligible for reimbursement under this authority the Veteran 
has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the Veteran becomes 
stabilized);

(e)	At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The Veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the Veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the Veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g. failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i)	The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

Analysis

The Veteran is seeking reimbursement for treatment he received 
from March 28, 2006 through April 10, 2006 at W.N. Hospital, and 
from April 10, 2006 through April 27, 2006 at O.L.L. 
Rehabilitation Hospital (V.C. Rehabilitation Center).  The 
evidence of record reflects that the Veteran is not service-
connected for any disabilities; therefore, reimbursement under 
§ 1728 is not warranted.  The Board will consider reimbursement 
under 38 U.S.C.A. § 1725.

The clinical evidence of record reflects that the Veteran 
presented to a VA hospital in March 2006 with slurring speech, 
left sided weakness, and cerebrovascular accident.  The VA 
clinicians felt that his symptoms were "embellished", and he 
was discharged from the VA facility to W.N. Hospital for "swing 
bed".  The Board notes that "swing bed" is a term used to 
denote a Medicare program which provides inpatient care to those 
patients needing extra time to heal or strengthen before 
returning home.  The program allows patients to "swing" or move 
from an acute level of care to a skilled rehabilitation level of 
care, but remain in a hospital setting.

The Veteran was admitted to W.N. on March 28, 2006 and discharged 
on April 10, 2006 due to the facility's decision that it was 
unable to meet the Veteran's needs and he was in need of more 
intensive therapy at a rehabilitation hospital.  He was 
transferred to O.L.L. Rehabilitation Hospital, where he remained 
from April 10, 2006 to April 27, 2006.  

The Board notes that the Veteran's care at W.N. Hospital and 
O.L.L. Rehabilitation Hospital is not the type of treatment that 
may be pre-authorized under 38 C.F.R. § 17.902.  Therefore, 
reimbursement is warranted only when all of the above stated 
conditions have been met.  The Board finds that for the reasons 
noted below, the required conditions have not been met. 

First, the service rendered were not emergent in nature.  The 
private medical record from W. N Hospital for the date of 
admission, March 28, 2006, reflects that the Veteran's vitals 
were unremarkable.  He was noted to be alert and cooperative and 
having left sided weakness of the leg and arm.  There was no 
facial palsy or weakness.  He was noted to be morbidly obese and 
wearing oxygen; however, his respirations were unlabored.  The 
Board has reviewed the medical records and found no evidence that 
the Veteran's condition was of such a nature that a prudent 
layperson would have reasonably expected delay in seeking medical 
attention would have been hazardous to life or health.  The Board 
also notes that the medical "procedure , services, and 
supplies" codes on the bills are not indicative of emergent 
care.  There is no clinical evidence of record, and the Veteran 
has not averred, that his treatment was emergent.  Rehabilitation 
care and treatment is not the type of care for which 38 U.S.C.A. 
§ 1725 was intended to cover.

Second, under 38 U.S.C.A. § 1725, payment is only authorized if 
the Veteran has no entitlement to care or services under a health 
plan contract. 38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. 
§ 17.1002(g) (2010).  A health plan contract is specifically 
defined, by the law as well as the implementing regulation, to 
include an insurance program described in section 1811 of the 
Social Security Act (42 U.S.C. 1395c) or established by section 
1831 of that Act (42 U.S.C. 1395j). 38 U.S.C.A. § 1725(f)(2)(B) 
(West 2002); 38 C.F.R. § 17.1001(a)(2) (2009). 42 U.S.C. 1395c 
refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare 
Part B.  The law and regulations specifically exclude payment 
under the Millennium Act if the Veteran has coverage under either 
Medicare Part A or Medicare Part B.  The evidence reflects that 
the Veteran has coverage under Medicare Part A.

In sum, reimbursement is not authorized because the evidence of 
record does not indicate that a delay in treatment would have 
been hazardous to the Veteran's life or health, or that a prudent 
layperson would have reasonably expected that a delay in seeking 
medical attention would have been hazardous to life or health.  
There is no evidence of record that a reasonable person would 
expect that the absence of rehabilitation therapy and treatment 
provided at the private facilities would have put the Veteran's 
health in serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  The Board notes that 
the Veteran was evaluated by psychiatry; however, the evidence 
indicates that the Veteran was evaluated due to his questionable 
efforts at symptomatology (i.e. his symptoms were not entirely 
consistent with radiographic examination).  Although the April 
10, 2006 medical management note reflects that his history of 
anxiety and depression seemed to be interfering with his medical 
picture, the evidence does not reflect any medical danger to the 
Veteran.  

The Veteran testified at the Board hearing that he was told by a 
social worker that he would not need Medicare, part B because he 
was a Veteran, and that his rehabilitation would not cost him 
anything.  (See Board hearing transcript, page 4).  The Board 
notes that the record reflects that VA never told the Veteran 
that it would cover his expenses.  (See Board hearing transcript, 
pages 10 - 12).  The Board sympathizes with the Veteran's 
situation; however, the law is clear that his situation does not 
meet the criteria for reimbursement.  

As the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
The competent medical evidence of record indicates that the 
Veteran's situations were not medical emergencies; therefore, 
entitlement to reimbursement for the cost of unauthorized private 
medical expenses incurred from March 28 to April 27, 2006 to W.N. 
Hospital and O.L.L. Rehabilitation Hospital under 38 U.S.C.A. § 
1725, 1728, and 38 C.F.R. § 17.1000-1008, and 17.120 is not 
warranted.





ORDER

Entitlement to reimbursement for unauthorized medical expenses 
incurred from March 28, 2006 through April 10, 2006 is denied.

Entitlement to reimbursement for unauthorized medical expenses 
incurred from April 10, 2006 through April 27, 2006 is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


